
	
		II
		Calendar No. 466
		111th CONGRESS
		2d Session
		S. 3607
		[Report No.
		  111–222]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 19, 2010
			Mr. Lautenberg, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  Homeland Security for the fiscal year ending September 30, 2011, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of Homeland Security for the fiscal year ending September 30, 2011, and for
			 other purposes, namely:
		I
			DEPARTMENTAL MANAGEMENT AND
		  OPERATIONS
			Office of the secretary and executive
		  managementFor necessary
		  expenses of the Office of the Secretary of Homeland Security, as authorized by
		  section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive
		  management of the Department of Homeland Security, as authorized by law,
		  $150,605,000: 
		  Provided, That not to exceed
		  $60,000 shall be for official reception and
		  representation expenses, of which $20,000 shall
		  be made available to the Office of Policy solely to host Visa Waiver Program
		  negotiations in Washington, DC: 
		  Provided further, That
		  all official costs associated with the use of Government aircraft by Department
		  of Homeland Security personnel to support official travel of the Secretary and
		  the Deputy Secretary shall be paid from amounts made available for the
		  Immediate Office of the Secretary and the Immediate Office of the Deputy
		  Secretary: 
		  Provided further, That
		  $50,000,000 shall not be available for
		  obligation until the Secretary submits: a comprehensive risk assessment and
		  national security strategy for the railroad sector as required by the
		  Implementing Recommendations of the 9/11 Commission Act (Public Law 110–53); a
		  detailed timeline for meeting all remaining congressional requirements for
		  surface transportation security included in Public Law 110–53; and a
		  comprehensive plan on how the Department will meet the recommendations outlined
		  in the Surface Transportation Security Priority Assessment by the National
		  Security Council: 
		  Provided further, That
		  $25,000,000 shall not be available for
		  obligation until the Secretary submits a comprehensive plan to implement a
		  biometric air exit capability in fiscal year 2011 to the Committees on
		  Appropriations of the Senate and the House of
		  Representatives.
			Office of the under secretary for
		  managementFor necessary
		  expenses of the Office of the Under Secretary for Management, as authorized by
		  sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341
		  through 345), $239,933,000, of which not to
		  exceed $3,000 shall be for official reception
		  and representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, $5,000,000
		  shall remain available until expended solely for the alteration and improvement
		  of facilities, tenant improvements, and relocation costs to consolidate
		  Department headquarters operations at the Nebraska Avenue Complex; and
		  $14,641,000 shall remain available until
		  expended for the Human Resources Information Technology
		  program.
			Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113),
		  $64,480,000, of which
		  $11,000,000 shall remain available until
		  expended for financial systems consolidation
		  efforts.
			Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide
		  technology investments, $382,459,000; of which
		  $82,727,000 shall be available for salaries and
		  expenses; and of which $299,732,000, to remain
		  available until expended, shall be available for development and acquisition of
		  information technology equipment, software, services, and related activities
		  for the Department of Homeland Security: 
		  Provided, That of the total amount
		  appropriated, not less than $83,948,000 shall be
		  available for data center development, of which not less than
		  $27,730,000 shall be available for power
		  capabilities upgrades and facility construction projects at Data Center One
		  (National Center for Critical Information Processing and Storage): 
		  Provided further, That
		  the Chief Information Officer shall submit to the Committees on Appropriations
		  of the Senate and the House of Representatives, not more than 60 days after the
		  date of enactment of this Act, an expenditure plan for all information
		  technology acquisition projects that: (1) are funded under this heading; or (2)
		  are funded by multiple components of the Department of Homeland Security
		  through reimbursable agreements: 
		  Provided further, That
		  such expenditure plan shall include each specific project funded, key
		  milestones, all funding sources for each project, details of annual and
		  lifecycle costs, and projected cost savings or cost avoidance to be achieved by
		  the project: 
		  Provided further, That
		  $75,000,000 shall not be available for
		  obligation until the submission of the expenditure plan to the Committees on
		  Appropriations of the Senate and the House of
		  Representatives.
			Analysis and operationsFor necessary expenses for intelligence
		  analysis and operations coordination activities, as authorized by title II of
		  the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.),
		  $340,000,000, of which not to exceed
		  $5,000 shall be for official reception and
		  representation expenses; and of which
		  $53,975,000 shall remain available until
		  September 30, 2012: 
		  Provided, That
		  $20,000,000 shall be withheld from obligation
		  until an expenditure plan for the Office of Intelligence and Analysis is
		  received by the Committees on Appropriations of the Senate and House of
		  Representatives: 
		  Provided further, That
		  none of the funds provided in this or any other Act shall be available to
		  commence operations of the National Immigration Information Sharing Operation
		  or any follow-on entity until the Secretary certifies that such program
		  complies with all existing laws, including all applicable privacy and civil
		  liberties standards, the Comptroller General of the United States notifies the
		  Committees on Appropriations of the Senate and the House of Representatives and
		  the Secretary that the Comptroller has reviewed such certification, and the
		  Secretary notifies the Committees on Appropriations of the Senate and the House
		  of Representatives of all funds to be expended on operations of the National
		  Immigration Information Sharing Operation or any follow-on entity pursuant to
		  section 503 of this Act.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978 (5 U.S.C. App.), $116,806,000, of which
		  not to exceed $300,000 may be used for certain
		  confidential operational expenses, including the payment of informants, to be
		  expended at the direction of the Inspector
		  General.
			II
			SECURITY, ENFORCEMENT, AND
		  INVESTIGATIONS
			U.S. customs and border
		  protection
			SALARIES AND EXPENSESFor necessary expenses for enforcement of
		  laws relating to border security, immigration, customs, agricultural
		  inspections and regulatory activities related to plant and animal imports, and
		  transportation of unaccompanied minor aliens; purchase and lease of up to 8,000
		  (7,000 for replacement only) police-type vehicles; and contracting with
		  individuals for personal services abroad;
		  $8,290,986,000, of which
		  $3,274,000 shall be derived from the Harbor
		  Maintenance Trust Fund for administrative expenses related to the collection of
		  the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal
		  Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section
		  1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which
		  not to exceed $45,000 shall be for official
		  reception and representation expenses; of which not less than
		  $314,052,000 shall be for Air and Marine
		  Operations; of which such sums as become available in the Customs User Fee
		  Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus
		  Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from
		  that account; of which not to exceed $150,000
		  shall be available for payment for rental space in connection with preclearance
		  operations; and of which not to exceed
		  $1,000,000 shall be for awards of compensation
		  to informants, to be accounted for solely under the certificate of the
		  Secretary of Homeland Security: 
		  Provided, That for fiscal year
		  2011, the overtime limitation prescribed in section 5(c)(1) of the Act of
		  February 13, 1911 (19 U.S.C. 267(c)(1)) shall be
		  $35,000, and notwithstanding any other provision
		  of law, none of the funds appropriated by this Act may be available to
		  compensate any employee of U.S. Customs and Border Protection for overtime,
		  from whatever source, in an amount that exceeds such limitation, except in
		  individual cases determined by the Secretary of Homeland Security, or the
		  designee of the Secretary, to be necessary for national security purposes, to
		  prevent excessive costs, or in cases of immigration emergencies: 
		  Provided further, That
		  of the total amount provided, $1,700,000 shall
		  remain available until September 30, 2012, for the Global Advanced Passenger
		  Information/Passenger Name Record Program: 
		  Provided further, That
		  the Border Patrol shall maintain an active duty presence of not less than
		  20,370 agents protecting the borders of the United States throughout the fiscal
		  year.
			AUTOMATION MODERNIZATIONFor expenses for U.S. Customs and Border
		  Protection automated systems, $347,575,000, to
		  remain available until expended, of which not less than
		  $153,090,000 shall be for the development of the
		  Automated Commercial Environment: 
		  Provided, That of the total amount
		  made available under this heading, $50,000,000
		  may not be obligated for the Automated Commercial Environment program until 30
		  days after the Committees on Appropriations of the Senate and the House of
		  Representatives receive a report on the results to date and a detailed
		  expenditure plan for the program from the Department of Homeland
		  Security.
			BORDER SECURITY FENCING, INFRASTRUCTURE,
		  AND TECHNOLOGYFor expenses
		  for border security fencing, infrastructure, and technology,
		  $574,173,000, to remain available until
		  expended: 
		  Provided, That of the total amount
		  made available under this heading, $75,000,000
		  shall not be obligated until the Committees on Appropriations of the Senate and
		  the House of Representatives receive and approve a plan for expenditure,
		  prepared by the Secretary of Homeland Security, reviewed by the Government
		  Accountability Office, and submitted not later than 90 days after the date of
		  the enactment of this Act, for a program to establish and maintain a security
		  barrier along the borders of the United States, of fencing and vehicle barriers
		  where practicable, and of other forms of tactical infrastructure and
		  technology.
			AIR AND MARINE INTERDICTION, OPERATIONS,
		  MAINTENANCE, AND PROCUREMENTFor necessary expenses for the operations,
		  maintenance, and procurement of marine vessels, aircraft, unmanned aircraft
		  systems, and other related equipment of the air and marine program, including
		  operational training and mission-related travel; the interdiction of narcotics
		  and other goods; the provision of support to Federal, State, and local agencies
		  in the enforcement or administration of laws enforced by the Department; and at
		  the discretion of the Secretary of Homeland Security, the provision of
		  assistance to Federal, State, and local agencies in other law enforcement and
		  emergency humanitarian efforts, $523,751,000, to
		  remain available until expended: 
		  Provided, That no aircraft or other
		  related equipment, with the exception of aircraft that are one of a kind and
		  have been identified as excess to U.S. Customs and Border Protection
		  requirements and aircraft that have been damaged beyond repair, shall be
		  transferred to any other Federal agency, department, or office outside of the
		  Department in fiscal year 2011 without the prior approval of the Committees on
		  Appropriations of the Senate and the House of
		  Representatives.
			CONSTRUCTION AND FACILITIES
		  MANAGEMENT
			(Including rescission of
		  funds)
			For necessary expenses to plan, acquire,
		  construct, renovate, equip, and maintain buildings and facilities necessary for
		  the administration and enforcement of the laws relating to customs,
		  immigration, and border security, $279,740,000,
		  to remain available until expended; of which
		  $4,000,000 shall be for constructing and
		  equipping the Advanced Training Center: 
		  Provided, That for fiscal year 2012
		  and hereafter, the annual budget submission of U.S. Customs and Border
		  Protection for Construction and Facilities Management shall, in
		  consultation with the General Services Administration, include a detailed
		  5-year plan for all Federal land border port of entry projects with a yearly
		  update of total projected future funding needs delineated by land port of
		  entry.
			Of the unobligated balances
		  available under the headings Construction and
		  Construction and Facilities Management of prior year
		  appropriations for construction projects,
		  $99,772,000 are rescinded: 
		  Provided, That amounts rescinded
		  shall be limited to Border Patrol projects and facilities: 
		  Provided further, That
		  no amounts may be rescinded from amounts that were designated by the Congress
		  as an emergency requirement pursuant to the Concurrent Resolution on the Budget
		  or the Balanced Budget and Emergency Deficit Control Act of 1985, as
		  amended.
			U.S. immigration and customs
		  enforcement
			SALARIES AND EXPENSESFor necessary expenses for enforcement of
		  immigration and customs laws, detention and removals, and investigations; and
		  purchase and lease of up to 3,790 (2,350 for replacement only) police-type
		  vehicles; $5,466,462,000, of which not to exceed
		  $10,000,000 shall be available until expended
		  for conducting special operations under section 3131 of the Customs Enforcement
		  Act of 1986 (19 U.S.C. 2081); of which not to exceed
		  $15,000 shall be for official reception and
		  representation expenses; of which not to exceed
		  $2,000,000 shall be for awards of compensation
		  to informants, to be accounted for solely under the certificate of the
		  Secretary of Homeland Security; of which not less than
		  $305,000 shall be for promotion of public
		  awareness of the child pornography tipline and anti-child exploitation
		  activities; of which not less than $5,400,000
		  shall be used to facilitate agreements consistent with section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed
		  $11,216,000 shall be available to fund or
		  reimburse other Federal agencies for the costs associated with the care,
		  maintenance, and repatriation of smuggled aliens unlawfully present in the
		  United States: 
		  Provided, That none of the funds
		  made available under this heading shall be available to compensate any employee
		  for overtime in an annual amount in excess of
		  $35,000, except that the Secretary, or the
		  designee of the Secretary, may waive that amount as necessary for national
		  security purposes and in cases of immigration emergencies: 
		  Provided further, That
		  of the total amount provided, $15,770,000 shall
		  be for activities in fiscal year 2011 to enforce laws against forced child
		  labor, of which not to exceed $6,000,000 shall
		  remain available until expended: 
		  Provided further, That
		  the Secretary shall prioritize the identification and removal of aliens
		  convicted of a crime by the severity of that crime: 
		  Provided further, That
		  nothing under this heading shall prevent U.S. Immigration and Customs
		  Enforcement from exercising those authorities provided under immigration laws
		  (as defined in section 101(a)(17) of the Immigration and Nationality Act (8
		  U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted
		  of a crime: 
		  Provided further, That
		  funding made available under this heading shall maintain a level of not less
		  than 33,400 detention beds through September 30, 2011: 
		  Provided further, That
		  of the total amount provided, not less than
		  $2,618,237,000 is for detention and removal
		  operations, including transportation of unaccompanied minor aliens: 
		  Provided further, That
		  of the total amount provided, $7,300,000 shall
		  remain available until September 30, 2012, for the Visa Security Program: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue a
		  delegation of law enforcement authority authorized under section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of
		  Homeland Security Inspector General determines that the terms of the agreement
		  governing the delegation of authority have been violated: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue any
		  contract for the provision of detention services if the two most recent overall
		  performance evaluations received by the contracted facility are less than
		  adequate or the equivalent median score in any subsequent performance
		  evaluation system: 
		  Provided further, That
		  any sale or collocation of federally owned detention facilities shall not
		  result in the maintenance of fewer than 33,400 detention beds: 
		  Provided further, That
		  the Committees on Appropriations shall be notified 15 days prior to the
		  announcement of any proposed sale or collocation of a federally owned detention
		  facility.
			AUTOMATION
		  MODERNIZATION
			For expenses of immigration and customs
		  enforcement automated systems, $84,700,000, to
		  remain available until expended: 
		  Provided, That of the funds made
		  available under this heading, $10,000,000 shall
		  not be obligated until the Committees on Appropriations of the Senate and the
		  House of Representatives receive an expenditure plan prepared by the Assistant
		  Secretary of U.S. Immigration and Customs
		  Enforcement.
			Transportation security
		  administration
			AVIATION SECURITYFor necessary expenses of the Transportation
		  Security Administration related to providing civil aviation security services
		  pursuant to the Aviation and Transportation Security Act (Public Law 107–71),
		  $5,490,549,000, to remain available until
		  September 30, 2012, of which not to exceed
		  $10,000 shall be for official reception and
		  representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, not to exceed
		  $4,400,012,000 shall be for screening
		  operations, of which $678,325,000 shall be
		  available for explosives detection systems; and not to exceed
		  $1,090,537,000 shall be for aviation security
		  direction and enforcement: 
		  Provided further, That
		  of the amount made available in the preceding proviso for explosives detection
		  systems, $355,000,000 shall be available for the
		  purchase and installation of these systems, of which not less than 8 percent
		  shall be available for the purchase and installation of certified explosives
		  detection systems at medium- and small-sized airports: 
		  Provided further, That
		  any award to deploy explosives detection systems shall be based on risk, the
		  airport's current reliance on other screening solutions, lobby congestion
		  resulting in increased security concerns, high injury rates, airport readiness,
		  and increased cost effectiveness: 
		  Provided further, That
		  security service fees authorized under section 44940 of title 49, United States
		  Code, shall be credited to this appropriation as offsetting collections and
		  shall be available only for aviation security: 
		  Provided further, That
		  the sum appropriated under this heading from the general fund shall be reduced
		  on a dollar-for-dollar basis as such offsetting collections are received in
		  fiscal year 2011, so as to result in a final fiscal year appropriation from the
		  general fund of not more than $3,390,549,000: 
		  Provided further, That
		  any security service fees collected in excess of the amount made available
		  under this heading shall be available for fiscal year 2012: 
		  Provided further, That
		  Members of the House of Representatives and Senate, including the leadership;
		  the heads of Federal agencies and commissions, including the Secretary, Deputy
		  Secretary, Under Secretaries, and Assistant Secretaries of the Department of
		  Homeland Security; the Attorney General, or Assistant Attorneys General, or the
		  United States attorneys; and senior members of the Executive Office of the
		  President, including the Director of the Office of Management and Budget; shall
		  not be exempt from Federal passenger and baggage
		  screening.
			SURFACE TRANSPORTATION
		  SECURITYFor necessary
		  expenses of the Transportation Security Administration related to surface
		  transportation security activities,
		  $137,558,000, to remain available until
		  September 30, 2012.
			TRANSPORTATION THREAT ASSESSMENT AND
		  CREDENTIALINGFor necessary
		  expenses for the development and implementation of screening programs of the
		  Office of Transportation Threat Assessment and Credentialing,
		  $147,224,000, to remain available until
		  September 30, 2012: Provided,
		  That if the Assistant Secretary of Homeland Security (Transportation Security
		  Administration) determines that the Secure Flight program does not need to
		  check airline passenger names against the full terrorist watchlist, the
		  Assistant Secretary shall certify to the Committees on Appropriations of the
		  Senate and the House of Representatives not later than December 31, 2010, that
		  no significant security risks are raised by screening airline passenger names
		  only against a subset of the full terrorist watchlist.
			TRANSPORTATION SECURITY
		  SUPPORTFor necessary expenses
		  of the Transportation Security Administration related to providing
		  transportation security support and intelligence pursuant to the Aviation and
		  Transportation Security Act (Public Law 107–71),
		  $1,047,929,000, to remain available until
		  September 30, 2012: 
		  Provided, That of the funds
		  appropriated under this heading, $50,000,000 may
		  not be obligated for headquarters administration until the Assistant Secretary
		  of Homeland Security (Transportation Security Administration) submits to the
		  Committees on Appropriations of the Senate and the House of Representatives
		  detailed expenditure plans for air cargo security, and for checkpoint support
		  and explosives detection systems refurbishment, procurement, and installations
		  on an airport-by-airport basis for fiscal year 2011: 
		  Provided further, That
		  such plans shall be submitted no later than 60 days after the date of enactment
		  of this Act.
			FEDERAL AIR MARSHALSFor necessary expenses of the Federal Air
		  Marshals,
		  $950,015,000.
			Coast
		  guard
			OPERATING EXPENSESFor necessary expenses for the operation and
		  maintenance of the Coast Guard, not otherwise provided for; purchase or lease
		  of not to exceed 25 passenger motor vehicles, which shall be for replacement
		  only; purchase or lease of small boats for contingent and emergent requirements
		  (at a unit cost of no more than $700,000) and
		  repairs and service-life replacements, not to exceed a total of
		  $26,000,000; minor shore construction projects
		  not exceeding $1,000,000 in total cost at any
		  location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402
		  note; 96 Stat. 1920); and recreation and welfare;
		  $6,970,681,000, of which
		  $594,461,000 shall be for defense-related
		  activities, of which $254,461,000 is for
		  overseas deployments and other activities; of which
		  $24,500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which not to exceed
		  $20,000 shall be for official reception and
		  representation expenses: 
		  Provided, That none of the funds
		  made available by this or any other Act shall be available for administrative
		  expenses in connection with shipping commissioners in the United States: 
		  Provided further, That
		  none of the funds made available by this Act shall be for expenses incurred for
		  recreational vessels under section 12114 of title 46, United States Code,
		  except to the extent fees are collected from yacht owners and credited to this
		  appropriation: 
		  Provided further, That
		  the Coast Guard shall comply with the requirements of section 527 of the
		  National Defense Authorization Act for 2004 (10 U.S.C. 4331 note) with respect
		  to the Coast Guard Academy: 
		  Provided further, That
		  of the funds made available under this heading,
		  $75,000,000 shall be withheld from obligation
		  for Headquarters Directorates until: (1) the fiscal year 2011 second quarter
		  acquisition report; (2) the annual review of the Revised Deepwater
		  Implementation Plan; and (3) the future-years capital investment plan for
		  fiscal years 2012–2016 are received by the Committees on Appropriations of the
		  Senate and the House of Representatives: 
		  Provided further, That
		  funds made available under this heading for overseas deployments and other
		  activities may be allocated by program, project, and activity, notwithstanding
		  section 503 of this Act.
			ENVIRONMENTAL COMPLIANCE AND
		  RESTORATIONFor necessary
		  expenses to carry out the environmental compliance and restoration functions of
		  the Coast Guard under chapter 19 of title 14, United States Code,
		  $13,329,000, to remain available until
		  expended.
			RESERVE TRAININGFor necessary expenses of the Coast Guard
		  Reserve, as authorized by law; operations and maintenance of the reserve
		  program; personnel and training costs; and equipment and services;
		  $135,675,000.
			ACQUISITION, CONSTRUCTION, AND
		  IMPROVEMENTSFor necessary
		  expenses of acquisition, construction, renovation, and improvement of aids to
		  navigation, shore facilities, vessels, and aircraft, including equipment
		  related thereto; and maintenance, rehabilitation, lease and operation of
		  facilities and equipment, as authorized by law;
		  $1,582,578,000, of which
		  $20,000,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which
		  $13,965,000 shall be derived from the Coast
		  Guard Housing Fund, established pursuant to 14 U.S.C. 687, and shall remain
		  available until expended for military family housing; of which
		  $62,000,000 shall be available until September
		  30, 2015, to acquire, effect major repairs, renovate, or improve vessels, small
		  boats, and related equipment; of which
		  $36,000,000 shall be available until September
		  30, 2013, for other equipment; of which
		  $108,350,000 shall be available until September
		  30, 2013, for shore facilities and aids to navigation facilities, including not
		  less than $23,500,000 for waterfront
		  improvements and support facilities for buoy tender operations at Naval Station
		  Newport, not less than $18,100,000 for the Coast
		  Guard Sector Honolulu Command and Interagency Operations Center, and not less
		  than $21,050,000 for Coast Guard Station
		  Cleveland Harbor; of which $107,561,000 shall be
		  available for personnel compensation and benefits and related costs; and of
		  which $1,233,502,000 shall be available until
		  September 30, 2015, for the Integrated Deepwater Systems program: 
		  Provided, That of the funds made
		  available for the Integrated Deepwater Systems program,
		  $112,000,000 is for aircraft and
		  $966,002,000 is for surface ships: 
		  Provided further, That
		  the Commandant of the Coast Guard shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, in conjunction
		  with the President's fiscal year 2012 budget, a review of the Revised Deepwater
		  Implementation Plan that identifies any changes to the plan for the fiscal
		  year; an annual performance comparison of Integrated Deepwater Systems program
		  assets to pre-Deepwater legacy assets; a status report of such legacy assets; a
		  detailed explanation of how the costs of such legacy assets are being accounted
		  for within the Integrated Deepwater Systems program; and the earned value
		  management system gold card data for each Integrated Deepwater Systems program
		  asset: 
		  Provided further, That
		  the Commandant of the Coast Guard shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, in conjunction
		  with the fiscal year 2016 budget request, and every 5 years thereafter, a
		  comprehensive review of the Revised Deepwater Implementation Plan, that
		  includes a complete projection of the acquisition costs and schedule for the
		  duration of the plan: 
		  Provided further, That
		  the Commandant of the Coast Guard shall annually submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget is submitted under section 1105(a) of title 31, United
		  States Code, a future-years capital investment plan for the Coast Guard that
		  identifies for each capital budget line item—
				(1)the proposed appropriation included in that
			 budget;
				(2)the total estimated cost of
			 completion;
				(3)projected funding levels for each fiscal
			 year for the next 5 fiscal years or until project completion, whichever is
			 earlier;
				(4)an estimated completion date at the
			 projected funding levels; and
				(5)changes, if any, in the total estimated
			 cost of completion or estimated completion date from previous future-years
			 capital investment plans submitted to the Committees on Appropriations of the
			 Senate and the House of Representatives:
				Provided further, That the Commandant
			 of the Coast Guard shall ensure that amounts specified in the future-years
			 capital investment plan are consistent, to the maximum extent practicable, with
			 proposed appropriations necessary to support the programs, projects, and
			 activities of the Coast Guard in the President's budget as submitted under
			 section 1105(a) of title 31, United States Code, for that fiscal year: 
			 Provided further,
			 That any inconsistencies between the capital investment plan and proposed
			 appropriations shall be identified and justified: 
			 Provided further,
			 That subsections (a) and (b) of section 6402 of the U.S. Troop Readiness,
			 Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28) shall apply to fiscal year 2011.ALTERATION OF BRIDGESFor necessary expenses for alteration or
		  removal of obstructive bridges, as authorized by section 6 of the Truman-Hobbs
		  Act (33 U.S.C. 516), $4,000,000, to remain
		  available until expended: 
		  Provided, That of the amounts made
		  available under this heading,
		  $4,000,000 shall be for the Union Pacific
		  Railroad Bridge in Clinton, Iowa.
			RESEARCH, DEVELOPMENT, TEST, AND
		  EVALUATIONFor necessary
		  expenses for applied scientific research, development, test, and evaluation;
		  and for maintenance, rehabilitation, lease, and operation of facilities and
		  equipment; as authorized by law; $28,034,000, to
		  remain available until expended, of which
		  $500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
		  Provided, That there may be
		  credited to and used for the purposes of this appropriation funds received from
		  State and local governments, other public authorities, private sources, and
		  foreign countries for expenses incurred for research, development, testing, and
		  evaluation.
			RETIRED PAYFor retired pay, including the payment of
		  obligations otherwise chargeable to lapsed appropriations for this purpose,
		  payments under the Retired Serviceman's Family Protection and Survivor Benefits
		  Plans, payment for career status bonuses, concurrent receipts and
		  combat-related special compensation under the National Defense Authorization
		  Act, and payments for medical care of retired personnel and their dependents
		  under chapter 55 of title 10, United States Code,
		  $1,400,700,000, to remain available until
		  expended.
			United states secret
		  service
			SALARIES AND EXPENSESFor necessary expenses of the United States
		  Secret Service, including: purchase of not to exceed 652 vehicles for
		  police-type use for replacement only; hire of passenger motor vehicles;
		  purchase of motorcycles made in the United States; hire of aircraft; services
		  of expert witnesses at such rates as may be determined by the Director of the
		  Secret Service; rental of buildings in the District of Columbia, and fencing,
		  lighting, guard booths, and other facilities on private or other property not
		  in Government ownership or control, as may be necessary to perform protective
		  functions; payment of per diem or subsistence allowances to employees where a
		  protective assignment during the actual day or days of the visit of a protectee
		  requires an employee to work 16 hours per day or to remain overnight at a post
		  of duty; conduct of and participation in firearms matches; presentation of
		  awards; travel of United States Secret Service employees on protective missions
		  without regard to the limitations on such expenditures in this or any other Act
		  if approval is obtained in advance from the Committees on Appropriations of the
		  Senate and the House of Representatives; research and development; grants to
		  conduct behavioral research in support of protective research and operations;
		  and payment in advance for commercial accommodations as may be necessary to
		  perform protective functions; $1,571,642,000, of
		  which not to exceed $25,000 shall be for
		  official reception and representation expenses; of which not to exceed
		  $100,000 shall be to provide technical
		  assistance and equipment to foreign law enforcement organizations in
		  counterfeit investigations; of which $2,366,000
		  shall be for forensic and related support of investigations of missing and
		  exploited children; and of which $6,000,000
		  shall be for a grant for activities related to the investigations of missing
		  and exploited children and shall remain available until expended: 
		  Provided, That up to
		  $18,000,000 for protective travel shall remain
		  available until September 30, 2012: 
		  Provided further, That
		  up to $1,000,000 for National Special Security
		  Events shall remain available until expended: 
		  Provided further, That
		  the United States Secret Service is authorized to obligate funds in
		  anticipation of reimbursements from Federal agencies and entities, as defined
		  in section 105 of title 5, United States Code, receiving training sponsored by
		  the James J. Rowley Training Center, except that total obligations at the end
		  of the fiscal year shall not exceed total budgetary resources available under
		  this heading at the end of the fiscal year: 
		  Provided further, That
		  none of the funds made available under this heading shall be available to
		  compensate any employee for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be made available for the protection
		  of the head of a Federal agency other than the Secretary of Homeland Security: 
		  Provided further, That
		  the Director of the United States Secret Service may enter into an agreement to
		  perform such service on a fully reimbursable basis: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $69,960,000, to remain available until expended,
		  is for information technology modernization: 
		  Provided further, That
		  $20,000,000 is unavailable for obligation to
		  purchase or install information technology equipment until the Chief
		  Information Officer of the Department of Homeland Security submits a report to
		  the Committees on Appropriations of the Senate and the House of Representatives
		  certifying that all plans for such modernization are consistent with Department
		  of Homeland Security data center migration and enterprise architecture
		  requirements: 
		  Provided further, That
		  $8,000,000 shall not be made available for
		  obligation until enactment into law of authorizing legislation that
		  incorporates the authorities of the United States Secret Service Uniformed
		  Division into the United States Code, including restructuring the United States
		  Secret Service Uniformed Division’s pay chart.
			ACQUISITION, CONSTRUCTION, IMPROVEMENTS,
		  AND RELATED EXPENSESFor
		  necessary expenses for acquisition, construction, repair, alteration, and
		  improvement of facilities, $3,975,000, to remain
		  available until expended.
			III
			PROTECTION, PREPAREDNESS, RESPONSE, AND
		  RECOVERY
			National protection and programs
		  directorate
			MANAGEMENT AND ADMINISTRATIONFor salaries and expenses of the Office of
		  the Under Secretary for the National Protection and Programs Directorate,
		  support for operations, information technology, and the Office of Risk
		  Management and Analysis, $45,137,000: 
		  Provided, That not to exceed
		  $5,000 shall be for official reception and
		  representation expenses.
			INFRASTRUCTURE PROTECTION AND INFORMATION
		  SECURITYFor necessary
		  expenses for infrastructure protection and information security programs and
		  activities, as authorized by title II of the Homeland Security Act of 2002 (6
		  U.S.C. 121 et seq.), $880,423,000, of which
		  $720,884,000 shall remain available until
		  September 30, 2012: 
		  Provided, That of the total amount
		  provided, not less than $18,000,000 shall be for
		  the National Infrastructure Simulation and Analysis Center.
			FEDERAL PROTECTIVE SERVICEThe revenues and collections of security
		  fees credited to this account shall be available until expended for necessary
		  expenses related to the protection of federally-owned and leased buildings and
		  for the operations of the Federal Protective Service: 
		  Provided, That the Secretary of
		  Homeland Security and the Director of the Office of Management and Budget shall
		  certify in writing to the Committees on Appropriations of the Senate and the
		  House of Representatives not later than December 31, 2010, that the operations
		  of the Federal Protective Service will be fully funded in fiscal year 2011
		  through revenues and collection of security fees, and shall adjust the fees to
		  ensure fee collections are sufficient to ensure that the Federal Protective
		  Service maintains not fewer than 1,348 full-time equivalent staff and
		  1,011 full-time equivalent Police
		  Officers, Inspectors, Area Commanders, and Special Agents who, while working,
		  are directly engaged on a daily basis protecting and enforcing laws at Federal
		  buildings (referred to as in-service field
		  staff).
			UNITED STATES VISITOR AND IMMIGRANT STATUS
		  INDICATOR TECHNOLOGYFor
		  necessary expenses for the development of the United States Visitor and
		  Immigrant Status Indicator Technology project, as authorized by section 110 of
		  the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
		  U.S.C. 1365a), $334,613,000, of which
		  $50,000,000 shall remain available until
		  September 30, 2012: 
		  Provided, That of the total amount
		  made available under this heading, $167,307,000
		  shall not be obligated for the United States Visitor and Immigrant Status
		  Indicator Technology project until the Committees on Appropriations of the
		  Senate and the House of Representatives receive a plan for expenditure,
		  prepared by the Secretary of Homeland Security, not later than 90 days after
		  the date of enactment of this Act that meets the statutory conditions specified
		  under this heading in Public Law 110–329: 
		  Provided further, That
		  not less than $50,000,000 of unobligated
		  balances of prior year appropriations shall remain available and be obligated
		  solely for implementation of a biometric air exit
		  capability.
			Office of health affairsFor necessary expenses of the Office of
		  Health Affairs, $155,459,000, of which
		  $27,553,000 is for salaries and expenses: 
		  Provided, That
		  $127,906,000 shall remain available until
		  September 30, 2012, for biosurveillance, BioWatch, medical readiness planning,
		  chemical response, and other activities: 
		  Provided further, That
		  not to exceed $3,000 shall be for official
		  reception and representation expenses.
			Federal emergency management
		  agency
			MANAGEMENT AND ADMINISTRATIONFor necessary expenses for management and
		  administration of the Federal Emergency Management Agency,
		  $696,236,000, including activities authorized by
		  the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert
		  T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
		  seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114
		  Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et
		  seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.),
		  sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405),
		  Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the Homeland Security Act of
		  2002 (6 U.S.C. 101 et seq.), and the Post-Katrina Emergency Management Reform
		  Act of 2006 (Public Law 109–295; 120 Stat. 1394): 
		  Provided, That not to exceed
		  $3,000 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  the President's budget submitted under section 1105(a) of title 31, United
		  States Code, shall be detailed by office for the Federal Emergency Management
		  Agency: 
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency shall provide to
		  the Committees on Appropriations of the Senate and the House of Representatives
		  an expenditure plan for all funds made available in this Act for Federal
		  Emergency Management Agency “Management and Administration”, not later than 90
		  days after the date of enactment of this Act: 
		  Provided further, That
		  of the total amount made available under this heading, not to exceed
		  $12,000,000 shall remain available until
		  September 30, 2012, for capital improvements at the Mount Weather Emergency
		  Operations Center: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $38,000,000 shall be for the Urban Search and
		  Rescue Response System, of which not to exceed
		  $1,600,000 may be made available for
		  administrative costs; and $7,049,000 shall be
		  for the Office of National Capital Region Coordination: 
		  Provided further, That
		  for purposes of planning, coordination, execution, and decisionmaking related
		  to mass evacuation during a disaster, for fiscal year 2011 and hereafter, the
		  Governors of the State of West Virginia and the Commonwealth of Pennsylvania,
		  or their designees, shall be incorporated into efforts to integrate the
		  activities of Federal, State, and local governments in the National Capital
		  Region, as defined in section 882 of Public Law 107–296, the Homeland Security
		  Act of 2002.
			STATE AND LOCAL
		  PROGRAMS
			(INCLUDING TRANSFER OF FUNDS)For grants, contracts, cooperative
		  agreements, and other activities, $3,078,970,000
		  shall be allocated as follows:
				(1)$950,000,000
			 shall be for the State Homeland Security Grant Program under section 2004 of
			 the Homeland Security Act of 2002 (6 U.S.C. 605): 
			 Provided, That of the amount
			 provided by this paragraph, $60,000,000 shall be
			 for Operation Stonegarden.
				(2)$950,000,000
			 shall be for the Urban Area Security Initiative under section 2003 of the
			 Homeland Security Act of 2002 (6 U.S.C. 604), of which, notwithstanding
			 subsection (c)(1) of such section, $20,000,000
			 shall be for grants to organizations (as described under section 501(c)(3) of
			 the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such
			 code) determined by the Secretary of Homeland Security to be at high risk of a
			 terrorist attack.
				(3)$35,000,000
			 shall be for Regional Catastrophic Preparedness Grants.
				(4)$38,000,000
			 shall be for the Metropolitan Medical Response System under section 635 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723).
				(5)$11,500,000
			 shall be for the Citizen Corps Program.
				(6)$350,000,000
			 shall be for Public Transportation Security Assistance, Railroad Security
			 Assistance, and Over-the-Road Bus Security Assistance under section 1406, 1513,
			 and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007
			 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182); of which not less than
			 $25,000,000 shall be for Amtrak security; and
			 not less than $6,000,000 shall be for
			 Over-the-Road Bus Security Assistance.
				(7)$350,000,000
			 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.
				(8)$50,000,000
			 shall be for Buffer Zone Protection Program Grants.
				(9)$50,000,000
			 shall be for the Interoperable Emergency Communications Grant Program under
			 section 1809 of the Homeland Security Act of 2002 (6 U.S.C. 579).
				(10)$31,520,000
			 shall be for grants for Emergency Operations Centers under section 614 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5196c) to remain available until expended, of which not less than the amount
			 specified for each Emergency Operations Center shall be provided as follows:
			 $500,000, City of Compton, California;
			 $500,000, City of Pasadena, California;
			 $1,000,000, State of Illinois, Springfield,
			 Illinois; $610,000, Polk County, Iowa;
			 $750,000, Louisiana Sheriffs' Association, Baton
			 Rouge, Louisiana; $250,000, City of Baton Rouge,
			 Louisiana; $250,000, State of Michigan, Lansing,
			 Michigan; $771,000, Missoula County, Montana;
			 $129,000, Park County, Montana;
			 $950,000, City of Passaic, New Jersey;
			 $3,450,000, Hudson County, New Jersey;
			 $600,000, City of Orange Township, New Jersey;
			 $1,000,000, Rhode Island Emergency Management
			 Agency, East Greenwich, Rhode Island; and
			 $5,000,000, State of West Virginia, Charleston,
			 West Virginia.
				(11)$262,950,000
			 shall be for training, exercises, technical assistance, and other programs, of
			 which—
					(A)$159,500,000
			 shall be for the National Domestic Preparedness Consortium in accordance with
			 section 1204 of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (6 U.S.C. 1102), of which $62,500,000 shall
			 be for the Center for Domestic Preparedness;
			 $23,000,000 shall be for the National Energetic
			 Materials Research and Testing Center, New Mexico Institute of Mining and
			 Technology; $23,000,000 shall be for the
			 National Center for Biomedical Research and Training, Louisiana State
			 University; $23,000,000 shall be for the
			 National Emergency Response and Rescue Training Center, Texas A&M
			 University; $23,000,000 shall be for the
			 National Exercise, Test, and Training Center, Nevada Test Site; and
			 $5,000,000 shall be for the National Disaster
			 Preparedness Training Center, University of Hawaii, Honolulu, Hawaii;
			 and
					(B)$2,450,000
			 shall be for the Center for Counterterrorism and Cybercrime, Norwich
			 University, Northfield, Vermont:
					Provided,
			 That not to exceed
			 5 percent of the
			 amounts provided under this heading shall be transferred to the Federal
			 Emergency Management Agency Management and Administration
			 account for program administration: 
			 Provided further,
			 That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002
			 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may use not
			 more than 5 percent of the amount of a grant made available under this heading
			 for expenses directly related to administration of the grant: 
			 Provided further,
			 That for grants under paragraphs (1) through (5), the applications for grants
			 shall be made available to eligible applicants not later than 25 days after the
			 date of enactment of this Act, that eligible applicants shall submit
			 applications not later than 90 days after the grant announcement, and that the
			 Administrator of the Federal Emergency Management Agency shall act within 90
			 days after receipt of an application: 
			 Provided further,
			 That for grants under paragraphs (6) through (9), the
			 applications for grants shall be made available to eligible applicants not
			 later than 30 days after the date of enactment of this Act, that eligible
			 applicants shall submit applications within 45 days after the grant
			 announcement, and thatthe Administrator of
			 the Federal Emergency Management Agency shall act not later than 60 days after
			 receipt of an application: 
			 Provided further,
			 That for grants under paragraphs (1) and (2), the installation of
			 communications towers is not considered construction of a building or other
			 physical facility: 
			 Provided further,
			 That in fiscal year 2011 and hereafter, (a) the Center for Domestic
			 Preparedness may provide training to emergency response providers from the
			 Federal Government, foreign governments, or private entities, if the Center for
			 Domestic Preparedness is reimbursed for the cost of such training, and any
			 reimbursement under this subsection shall be credited to the account from which
			 the expenditure being reimbursed was made and shall be available, without
			 fiscal year limitation, for the purposes for which amounts in the account may
			 be expended; (b) the head of the Center for Domestic Preparedness shall ensure
			 that any training provided under (a) does not interfere with the primary
			 mission of the Center to train state and local emergency response providers;
			 (c) subject to (b), nothing in (a) prohibits the Center for Domestic
			 Preparedness from providing training to employees of the Federal Emergency
			 Management Agency for the professional development of those employees pursuant
			 to 5 U.S.C. § 4103 without reimbursement for the cost of such training.FIREFIGHTER ASSISTANCE GRANTSFor necessary expenses for programs
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.), $810,000,000, of which
		  $390,000,000 shall be available to carry out
		  section 33 of that Act (15 U.S.C. 2229) and
		  $420,000,000 shall be available to carry out
		  section 34 of that Act (15 U.S.C. 2229a), to remain available until September
		  30, 2011: 
		  Provided, That not to exceed 5
		  percent of the amount available under this heading shall be available for
		  program administration.
			EMERGENCY MANAGEMENT PERFORMANCE
		  GRANTSFor necessary expenses
		  for emergency management performance grants, as authorized by the National
		  Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford
		  Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the
		  Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and
		  Reorganization Plan No. 3 of 1978 (5 U.S.C. App.),
		  $345,000,000: 
		  Provided, That total administrative
		  costs shall not exceed 3 percent of the total amount appropriated under this
		  heading.
			RADIOLOGICAL EMERGENCY PREPAREDNESS
		  PROGRAMThe aggregate charges
		  assessed during fiscal year 2011, as authorized in title III of
		  the Departments of Veterans Affairs and Housing and Urban Development, and
		  Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be
		  less than 100 percent of the amounts anticipated by the Department of Homeland
		  Security necessary for its radiological emergency preparedness program for the
		  next fiscal year: 
		  Provided, That the methodology for
		  assessment and collection of fees shall be fair and equitable and shall reflect
		  costs of providing such services, including administrative costs of collecting
		  such fees: 
		  Provided further, That
		  fees received under this heading shall be deposited in this account as
		  offsetting collections and will become available for authorized purposes on
		  October 1, 2011,
		  and remain available until expended.
			UNITED STATES FIRE
		  ADMINISTRATIONFor necessary
		  expenses of the United States Fire Administration and for other purposes, as
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.),
		  $45,930,000.
			DISASTER
		  RELIEF
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses
		  in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act (42 U.S.C. 5121 et seq.), $1,950,000,000, to
		  remain available until expended: 
		  Provided, That the Federal
		  Emergency Management Agency shall submit an expenditure plan to the Committees
		  on Appropriations of the Senate and the House of Representatives detailing the
		  use of the funds for disaster readiness and support within 60 days after the
		  date of enactment of this Act: 
		  Provided further, That
		  the Federal Emergency Management Agency shall submit to such Committees a
		  quarterly report detailing obligations against the expenditure plan and a
		  justification for any changes in spending: 
		  Provided further, That
		  of the total amount provided, $16,000,000 shall
		  be transferred to the Department of Homeland Security Office of Inspector
		  General for audits and investigations related to disasters, subject to section
		  503 of this Act: 
		  Provided further,
		  That, not later than 60 days after enactment of this Act,
		  $216,760,000 shall be transferred to Federal
		  Emergency Management Agency Management and Administration for
		  management and administration functions: 
		  Provided further, That
		  the Federal Emergency Management Agency shall submit the monthly
		  Disaster Relief report, as specified in Public Law 110–161, to
		  the Committees on Appropriations of the Senate and the House of
		  Representatives, and include the amounts provided to each Federal agency for
		  mission assignments: 
		  Provided further, That
		  for any request for reimbursement from a Federal agency to the Department of
		  Homeland Security to cover expenditures under the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), or any mission
		  assignment orders issued by the Department for such purposes, the Secretary of
		  Homeland Security shall take appropriate steps to ensure that each agency is
		  periodically reminded of Department policies on—
				(1)the detailed information required in
			 supporting documentation for reimbursements; and
				(2)the necessity for timeliness of agency
			 billings.
				DISASTER ASSISTANCE DIRECT LOAN PROGRAM
		  ACCOUNTFor activities under
		  section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act (42 U.S.C. 5162), $295,000 is for the cost
		  of direct loans: 
		  Provided, That gross obligations
		  for the principal amount of direct loans shall not exceed
		  $25,000,000: 
		  Provided further, That
		  the cost of modifying such loans shall be as defined in section 502 of the
		  Congressional Budget Act of 1974 (2 U.S.C. 661a).
			FLOOD HAZARD MAPPING AND RISK
		  ANALYSISFor necessary
		  expenses under section 1360 of the National Flood Insurance Act of 1968 (42
		  U.S.C. 4101), $194,000,000, and such additional
		  sums as may be provided by State and local governments or other political
		  subdivisions for cost-shared mapping activities under section 1360(f)(2) of
		  such Act (42 U.S.C. 4101(f)(2)), to remain available until expended: 
		  Provided, That total administrative
		  costs shall not exceed 5 percent of the total amount appropriated under this
		  heading.
			NATIONAL FLOOD INSURANCE FUNDFor activities under the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4001 et seq.) and the Flood Disaster
		  Protection Act of 1973 (42 U.S.C. 4001 et seq.),
		  $169,000,000, which shall remain available until
		  September 30, 2012 and shall be derived from offsetting collections assessed
		  and collected under section 1308(d) of the National Flood Insurance Act of 1968
		  (42 U.S.C. 4015(d)), which is available for salaries and expenses associated
		  with flood mitigation and flood insurance operations; and flood plain
		  management and flood mapping: 
		  Provided, That not to exceed
		  $22,145,000 shall be available for salaries and
		  expenses associated with flood mitigation and flood insurance operations: 
		  Provided further, That
		  any additional fees collected pursuant to section 1308(d) of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting
		  collection to this account, to be available for flood plain management and
		  flood mapping: 
		  Provided further, That
		  in fiscal year 2011, no funds shall be available
		  from the National Flood Insurance Fund under section 1310 of that Act (42
		  U.S.C. 4017) in excess of: (1) $85,000,000 for
		  operating expenses; (2) $1,035,105,000 for
		  commissions and taxes of agents; (3) such sums as are necessary for interest on
		  Treasury borrowings; and (4) $120,000,000, which
		  shall remain available until expended for flood mitigation actions, of which
		  not less than $40,000,000 is for severe
		  repetitive loss properties under section 1361A of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4102a), of which
		  $10,000,000 is for repetitive insurance claims
		  properties under section 1323 of the National Flood Insurance Act of 1968 (42
		  U.S.C. 4030), and of which $40,000,000 is for
		  flood mitigation assistance under section 1366 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4104c) notwithstanding subparagraphs (B) and (C) of
		  subsection (b)(3) and subsection (f) of section 1366 of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection (a)(7)
		  of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017): 
		  Provided further, That
		  amounts collected under section 102 of the Flood Disaster Protection Act of
		  1973 and section 1366(i) of the National Flood Insurance Act of 1968 shall be
		  deposited in the National Flood Insurance Fund to supplement other amounts
		  specified as available for section 1366 of the National Flood Insurance Act of
		  1968, notwithstanding 42 U.S.C. 4012a(f)(8), 4104c(i), and 4104d(b)(2)–(3): 
		  Provided further, That
		  total administrative costs shall not exceed 4 percent of the total
		  appropriation.
			NATIONAL PREDISASTER MITIGATION
		  FUNDFor the predisaster
		  mitigation grant program under section 203 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5133),
		  $75,000,000, to remain available until expended:
		  
		  Provided, That the total
		  administrative costs associated with such grants shall not exceed 3 percent of
		  the total amount made available under this
		  heading.
			EMERGENCY FOOD AND SHELTERTo carry out the emergency food and shelter
		  program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42
		  U.S.C. 11331 et seq.), $150,000,000, to remain
		  available until expended: 
		  Provided, That total administrative
		  costs shall not exceed 3.5 percent of the total amount made available under
		  this heading.
			IV
			RESEARCH AND DEVELOPMENT, TRAINING, AND
		  SERVICES
			United states citizenship and immigration
		  servicesFor necessary
		  expenses for citizenship and immigration services,
		  $171,593,000, of which
		  $50,000,000 is for processing applications for
		  asylum or refugee status; and of which
		  $103,400,000 is for
		  immigration
		  verification programs, including the E-Verify Program, as authorized
		  by section 402 of the Illegal Immigration Reform and Immigrant Responsibility
		  Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with
		  maintaining a legal workforce: 
		  Provided, That notwithstanding any
		  other provision of law, funds available to United States Citizenship and
		  Immigration Services may be used to acquire, operate, equip, and dispose of up
		  to five vehicles, for replacement only, for areas where the Administrator of
		  General Services does not provide vehicles for lease: 
		  Provided further, That
		  the Director of United States Citizenship and Immigration Services may
		  authorize employees who are assigned to those areas to use such vehicles to
		  travel between the employees' residences and places of employment: 
		  Provided further, That
		  none of the funds made available under this heading may be obligated for
		  development of the REAL ID hub until the Committees on
		  Appropriations of the Senate and the House of Representatives receive a plan
		  for expenditure for that program that describes the strategic context of the
		  program, the specific goals and milestones set for the program, and the funds
		  allocated for achieving each of these goals and milestones: 
		  Provided further, That
		  none of the funds made available in this Act for grants for immigrant
		  integration may be used to provide services to aliens who have not been
		  lawfully admitted for permanent residence.
			Federal law enforcement training
		  center
			SALARIES AND EXPENSESFor necessary expenses of the Federal Law
		  Enforcement Training Center as authorized under section 884 of the Homeland
		  Security Act of 2002 (6 U.S.C. 464), including materials and support costs of
		  Federal law enforcement basic training; the purchase of not to exceed 117
		  vehicles for police-type use and hire of passenger motor vehicles; expenses for
		  student athletic and related activities; the conduct of and participation in
		  firearms matches and presentation of awards; public awareness and enhancement
		  of community support of law enforcement training; room and board for student
		  interns; a flat monthly reimbursement to employees authorized to use personal
		  mobile phones for official duties; and services as authorized by section 3109
		  of title 5, United States Code, $234,500,000, of
		  which up to $48,420,000 shall remain available
		  until September 30, 2012, for materials and support costs of Federal law
		  enforcement basic training; and of which not to exceed
		  $12,000 shall be for official reception and
		  representation expenses: 
		  Provided, That the Center is
		  authorized to obligate funds in anticipation of reimbursements from agencies
		  receiving training sponsored by the Center, except that total obligations at
		  the end of the fiscal year shall not exceed total budgetary resources available
		  at the end of the fiscal year: 
		  Provided further, That
		  section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by
		  Public Law 111–83 (123 Stat.
		  2166), is further amended by
		  striking December 31, 2012 and inserting
		  December 31, 2013: 
		  Provided further, That
		  the Director of the Federal Law Enforcement Training Center shall schedule
		  basic or advanced law enforcement training, or both, at all four training
		  facilities under the control of the Federal Law Enforcement Training Center to
		  ensure that such training facilities are operated at the highest capacity
		  throughout the fiscal year.
			accreditation
			For necessary expenses of Federal Law
		  Enforcement Training Accreditation activities,
		  $1,419,000, of which
		  $300,000 shall remain available until expended
		  to be distributed to Federal law enforcement agencies for expenses incurred
		  participating in training accreditation: 
		  Provided, That the Federal Law
		  Enforcement Training Accreditation Board, including representatives from the
		  Federal law enforcement community and non-Federal accreditation experts
		  involved in law enforcement training, shall lead the Federal law enforcement
		  training accreditation process to continue the implementation of measuring and
		  assessing the quality and effectiveness of Federal law enforcement training
		  programs, facilities, and instructors.
			ACQUISITIONS, CONSTRUCTION, IMPROVEMENTS,
		  AND RELATED EXPENSESFor
		  acquisition of necessary additional real property and facilities, construction,
		  and ongoing maintenance, facility improvements, and related expenses of the
		  Federal Law Enforcement Training Center,
		  $38,456,000, to remain available until expended:
		  
		  Provided, That the Center is
		  authorized to accept reimbursement to this appropriation from Government
		  agencies requesting the construction of special use
		  facilities.
			Science and
		  technology
			MANAGEMENT AND ADMINISTRATIONFor salaries and expenses of the Office of
		  the Under Secretary for Science and Technology and for management and
		  administration of programs and activities, as authorized by title III of the
		  Homeland Security Act of 2002 (6 U.S.C. 181 et seq.),
		  $146,918,000: 
		  Provided, That not to exceed
		  $10,000 shall be for official reception and
		  representation expenses.
			RESEARCH, DEVELOPMENT, ACQUISITION, AND
		  OPERATIONSFor necessary
		  expenses for science and technology research, including advanced research
		  projects; development; test and evaluation; acquisition; and operations, as
		  authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et
		  seq.); $863,420,000and the purchase or lease of not
		  to exceed five vehicles, of which $741,420,000
		  is to remain available until September 30,
		  2013; and of which not less than
		  $122,000,000 is to remain available until
		  September 30, 2015, solely for laboratory
		  facilities: 
		  Provided, That not less than
		  $50,000,000 shall be available for university
		  programs: 
		  Provided further, That
		  not less than $20,865,000 shall be available for
		  the Southeast Region Research Initiative at the United States Army Corps of
		  Engineers' Engineer Research and Development Center:Provided
			 further, That not less than
		  $2,250,000 shall be available for Distributed
		  Environment for Critical Infrastructure Decisionmaking Exercises.
			Domestic nuclear detection
		  office
			MANAGEMENT AND ADMINISTRATIONFor salaries and expenses of the Domestic
		  Nuclear Detection Office as authorized by title XIX of the Homeland Security
		  Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of
		  programs and activities, $36,992,000: 
		  Provided, That not to exceed
		  $3,000 shall be for official reception and
		  representation expenses.
			RESEARCH, DEVELOPMENT, AND
		  OPERATIONSFor necessary
		  expenses for radiological and nuclear
		  detection, development, testing,
		  evaluation, and operations, $207,828,000, to
		  remain available until September 30,
		  2013: 
		  Provided, That
		  not later than 60
		  days after the date of enactment of this Act, all prior year balances available
		  for transformational research and development shall be transferred to Science
		  and Technology Research, Development, Acquisition, and
		  Operations.
			SYSTEMS ACQUISITIONFor expenses for the Domestic Nuclear
		  Detection Office acquisition and deployment of radiological detection systems
		  in accordance with the global nuclear detection architecture,
		  $78,000,000, to remain available until September
		  30, 2013: 
		  Provided, That none of the funds
		  appropriated under this heading in this Act or any other Act shall be obligated
		  for full-scale procurement of advanced spectroscopic portal monitors until the
		  Secretary of Homeland Security submits to the Committees on Appropriations of
		  the Senate and the House of Representatives a report certifying that a
		  significant increase in operational effectiveness will be achieved by such
		  obligation: 
		  Provided further, That
		  the Secretary shall submit separate and distinct certifications prior to the
		  procurement of advanced spectroscopic portal monitors for primary and secondary
		  deployment that address the unique requirements for operational effectiveness
		  of each type of deployment: 
		  Provided further, That
		  the Secretary shall continue to consult with the National Academy of Sciences
		  before making such certifications: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be used for high-risk
		  concurrent development and production of mutually dependent software and
		  hardware.
			V
			GENERAL
		  PROVISIONS
			(INCLUDING RESCISSIONS OF
		  FUNDS)
			501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			502.Subject to the requirements of section 503
			 of this Act, the unexpended balances of prior appropriations provided for
			 activities in this Act may be transferred to appropriation accounts for such
			 activities established pursuant to this Act, may be merged with funds in the
			 applicable established accounts, and thereafter may be accounted for as one
			 fund for the same time period as originally enacted.
			503.(a)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2011, or provided from any accounts
			 in the Treasury of the United States derived by the collection of fees
			 available to the agencies funded by this Act, shall be available for obligation
			 or expenditure through a reprogramming of funds that: (1) creates a new
			 program, project, or activity; (2) eliminates a program, project, office, or
			 activity; or (3) increases funds for any program, project, or activity for
			 which funds have been denied or restricted by the Congress; (4) proposes to use
			 funds directed for a specific activity by either of the Committees on
			 Appropriations of the Senate or the House of Representatives for a different
			 purpose; or (5) contracts out any function or activity for which funding levels
			 were requested for Federal full-time equivalents in the object classification
			 tables contained in the fiscal year 2011 Budget Appendix for the Department of
			 Homeland Security, as modified by the joint explanatory statement accompanying
			 this Act, unless the Committees on Appropriations of the Senate and the House
			 of Representatives are notified 15 days in advance of such reprogramming of
			 funds.
				(b)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2011, or provided from any accounts
			 in the Treasury of the United States derived by the collection of fees or
			 proceeds available to the agencies funded by this Act, shall be available for
			 obligation or expenditure for programs, projects, or activities through a
			 reprogramming of funds in excess of $5,000,000
			 or 10 percent, whichever is less, that: (1) augments existing programs,
			 projects, or activities; (2) reduces by 10 percent funding for any existing
			 program, project, or activity, or numbers of personnel by 10 percent as
			 approved by the Congress; or (3) results from any general
			 savings from a reduction in personnel that would result in a change in existing
			 programs, projects, or activities as approved by the Congress, unless the
			 Committees on Appropriations of the Senate and the House of Representatives are
			 notified 15 days in advance of such reprogramming of funds.
				(c)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Homeland Security by this Act or provided by previous appropriations Acts may
			 be transferred between such appropriations, but no such appropriation, except
			 as otherwise specifically provided, shall be increased by more than 10 percent
			 by such transfers: 
			 Provided, That any transfer under
			 this section shall be treated as a reprogramming of funds under subsection (b)
			 and shall not be available for obligation unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such transfer.
				(d)Notwithstanding subsections (a), (b), and
			 (c) of this section, no funds shall be reprogrammed within or transferred
			 between appropriations after May 31, except in extraordinary circumstances that
			 imminently threaten the safety of human life or the protection of
			 property.
				504.The Department of Homeland Security Working
			 Capital Fund, established pursuant to section 403 of the Federal Financial
			 Management Act of 1994 (Public Law 103–356, 31 U.S.C. 501 note), shall continue
			 operations as a permanent working capital fund for fiscal year
			 2011: 
			 Provided, That none of the funds
			 appropriated or otherwise made available to the Department of Homeland Security
			 may be used to make payments to the Working Capital Fund, except for the
			 activities and amounts allowed in the President's fiscal year
			 2011 budget: 
			 Provided further,
			 That funds provided to the Working Capital Fund shall be available for
			 obligation until expended to carry out the purposes of the Working Capital
			 Fund: 
			 Provided further,
			 That all departmental components shall be charged only for direct usage of each
			 Working Capital Fund service: 
			 Provided further,
			 That funds provided to the Working Capital Fund shall be used only for purposes
			 consistent with the contributing component: 
			 Provided further,
			 That such fund shall be paid in advance or reimbursed at rates which will
			 return the full cost of each service: 
			 Provided further,
			 That the Working Capital Fund shall be subject to the requirements of section
			 503 of this Act.
			505.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of the amount of any unobligated balances
			 remaining available at the end of fiscal year
			 2011 from appropriations for
			 salaries and expenses for fiscal year
			 2011 under this Act shall remain
			 available through September 30, 2013, in the account and for the
			 purposes for which the appropriations were provided: 
			 Provided, That prior to the
			 obligation of such funds, a request shall be submitted to the Committees on
			 Appropriations of the Senate and the House of Representatives for approval in
			 accordance with section 503 of this Act.
			506.Funds made available by this Act for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2011 until the enactment of an Act
			 authorizing intelligence activities for fiscal year
			 2011.
			507.None of the funds made available by this
			 Act may be used to make a grant allocation, grant award, contract award, other
			 transaction agreement, a task or delivery order on a Department of Homeland
			 Security multiple award contract, or to issue a letter of intent totaling in
			 excess of $1,000,000, or to announce publicly
			 the intention to make such an award, including a contract covered by the
			 Federal Acquisition Regulation, unless the Secretary of Homeland Security
			 notifies the Committees on Appropriations of the Senate and the House of
			 Representatives at least 3 full business days in advance of making such an
			 award or issuing such a letter: 
			 Provided, That if the Secretary
			 of Homeland Security determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made without
			 such notification and the Committees on Appropriations of the Senate and the
			 House of Representatives shall be notified not later than 5 full business days
			 after such an award is made or letter issued: 
			 Provided further,
			 That no notification shall involve funds that are not available for obligation:
			 
			 Provided further,
			 That a notification under this section shall include the amount of the award,
			 the fiscal year for which the funds for the award were appropriated, and the
			 account from which the funds are being drawn: 
			 Provided further,
			 That the Federal Emergency Management Agency shall brief the Committees on
			 Appropriations of the Senate and the House of Representatives 5 full business
			 days in advance of announcing publicly the intention of making an award under
			 State and Local Programs.
			508.Notwithstanding any other provision of law,
			 no agency shall purchase, construct, or lease any additional facilities, except
			 within or contiguous to existing locations, to be used for the purpose of
			 conducting Federal law enforcement training without the advance approval of the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 except that the Federal Law Enforcement Training Center is authorized to obtain
			 the temporary use of additional facilities by lease, contract, or other
			 agreement for training that cannot be accommodated in existing Center
			 facilities.
			509.None of the funds appropriated or otherwise
			 made available by this Act may be used for expenses for any construction,
			 repair, alteration, or acquisition project for which a prospectus otherwise
			 required under chapter 33 of title 40, United States Code, has not been
			 approved, except that necessary funds may be expended for each project for
			 required expenses for the development of a proposed prospectus.
			510.Sections 520, 522, 528, 530, and 531 of the
			 Department of Homeland Security Appropriations Act, 2008 (division E of Public
			 Law 110–161; 121 Stat. 2072, 2073, 2074, 2082) shall apply with respect to
			 funds made available in this Act in the same manner as such sections applied to
			 funds made available in that Act.
			511.None of the funds made available in this
			 Act may be used by any person other than the Privacy Officer appointed under
			 subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C.
			 142(a)) to alter, direct that changes be made to, delay, or prohibit the
			 transmission to Congress of any report prepared under paragraph (6) of such
			 subsection.
			512.None of the funds made available in this
			 Act may be used in contravention of the applicable provisions of the Buy
			 American Act (41 U.S.C. 10a et seq.).
			513.None of the funds made available in this
			 Act may be used to amend the oath of allegiance required by section 337 of the
			 Immigration and Nationality Act (8 U.S.C. 1448).
			514.None of the funds appropriated by this Act
			 may be used to process or approve a competition under Office of Management and
			 Budget Circular A–76 for services provided as of June 1, 2004, by employees
			 (including employees serving on a temporary or term basis) of United States
			 Citizenship and Immigration Services of the Department of Homeland Security who
			 are known as of that date as Immigration Information Officers, Contact
			 Representatives, or Investigative Assistants.
			515.(a)The Assistant Secretary of Homeland
			 Security (Transportation Security Administration) shall work with air carriers
			 and airports to ensure that the screening of cargo carried on passenger
			 aircraft, as defined in section 44901(g)(5) of title 49, United States Code,
			 increases incrementally each quarter until the requirement under section
			 44901(g)(2)(B) of such title is met.
				(b)Not later than 45 days after the end of
			 each fiscal quarter, the Assistant Secretary shall submit to the Committees on
			 Appropriations of the Senate and the House of Representatives a report on air
			 cargo inspection statistics, by airport and air carrier, detailing the
			 incremental progress being made to meet the requirement under section
			 44901(g)(2)(B) of title 49, United States Code.
				(c)Not later than 90 days after the date of
			 the enactment of this Act, the Assistant Secretary shall submit to the
			 Committees on Appropriations of the Senate and the House of Representatives, a
			 report that either: (1) certifies that the requirement for screening all air
			 cargo on passenger aircraft by the deadline under section 44901(g) of title 49,
			 United States Code has been met; or (2) includes a strategy to comply with the
			 requirements under section 44901(g) of title 49, United States Code.
				516.Not later than 45 days after the last day
			 of each month, the Chief Financial Officer of the Department of Homeland
			 Security shall submit to the Committees on Appropriations of the Senate and the
			 House of Representatives a monthly budget and staffing report for that month
			 that includes total obligations, on-board versus funded full-time equivalent
			 staffing levels, and the number of contract employees for each office of the
			 Department.
			517.Except as provided in section 44945 of
			 title 49, United States Code, funds appropriated or transferred to
			 Transportation Security Administration Aviation Security,
			 Administration and Transportation Security
			 Support for fiscal years 2004, 2005, 2006, 2007, 2008, and 2009 that
			 are recovered or deobligated shall be available only for the procurement or
			 installation of explosives detection systems, air cargo, baggage, and
			 checkpoint screening systems, subject to notification: 
			 Provided, That quarterly reports
			 shall be submitted to the Committees on Appropriations of the Senate and the
			 House of Representatives on any funds that are recovered or deobligated.
			518.Any funds appropriated to Coast Guard
			 Acquisition, Construction, and Improvements for fiscal years
			 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion
			 that are recovered, collected, or otherwise received as the result of
			 negotiation, mediation, or litigation, shall be available until expended for
			 the Fast Response Cutter program.
			519.(a)None of the funds provided by this or any
			 other Act may be obligated for the development, testing, deployment, or
			 operation of any portion of a human resources management system authorized by
			 section 9701(a) of title 5, United States Code, or by regulations prescribed
			 pursuant to such section, for an employee, as that term is defined in section
			 7103(a)(2) of such title.
				(b)The Secretary of Homeland Security shall
			 collaborate with employee representatives in the manner prescribed in section
			 9701(e) of title 5, United States Code, in the planning, testing, and
			 development of any portion of a human resources management system that is
			 developed, tested, or deployed for persons excluded from the definition of
			 employee as that term is defined in section 7103(a)(2) of such title.
				520.Section 532(a) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1384)
			 is amended by striking 2010 and inserting
			 2011.
			521.The functions of the Federal Law
			 Enforcement Training Center instructor staff shall be classified as inherently
			 governmental for the purpose of the Federal Activities Inventory Reform Act of
			 1998 (31 U.S.C. 501 note).
			522.(a)Except as provided in subsection (b), none
			 of the funds appropriated in this or any other Act to the Office of the
			 Secretary and Executive Management, the Office of the Under Secretary for
			 Management, or the Office of the Chief Financial Officer, may be obligated for
			 a grant or contract funded under any such heading by any means other than full
			 and open competition.
				(b)Subsection (a) does not apply to obligation
			 of funds for a contract awarded—
					(1)by a means that is required by a Federal
			 statute, including obligation for a purchase made under a mandated preferential
			 program, including the AbilityOne Program, that is authorized under the
			 Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.);
					(2)pursuant to the Small Business Act (15
			 U.S.C. 631 et seq.);
					(3)in an amount less than the simplified
			 acquisition threshold described under section 302A(a) of the Federal Property
			 and Administrative Services Act of 1949 (41 U.S.C. 252a(a)); or
					(4)by a Federal agency other than the
			 Department of Homeland Security using funds provided through an interagency
			 agreement.
					(c)(1)Subject to paragraph (2), the Secretary of
			 Homeland Security may waive the applicability of this section with respect to
			 the award of a contract if such a waiver is in the interest of national
			 security or if failure to waive such applicability would pose a substantial
			 risk to human health or welfare.
					(2)Not later than 5 days after the date on
			 which the Secretary of Homeland Security issues a waiver under this subsection,
			 the Secretary shall submit notification of that waiver to the Committees on
			 Appropriations of the Senate and the House of Representatives, including a
			 description of the contract to which the waiver applies and an explanation of
			 why the waiver authority was used. The Secretary may not delegate the authority
			 to grant such a waiver.
					(d)In addition to the requirements established
			 by subsections (a), (b), and (c) of this section, the Inspector General of the
			 Department of Homeland Security shall review departmental contracts awarded
			 through means other than a full and open competition to assess departmental
			 compliance with applicable laws and regulations: 
			 Provided, That the Inspector
			 General shall review selected contracts awarded in the previous fiscal year
			 through means other than a full and open competition: 
			 Provided further,
			 That in selecting which contracts to review, the Inspector General shall
			 consider the cost and complexity of the goods and services to be provided under
			 the contract, the criticality of the contract to fulfilling Department
			 missions, past performance problems on similar contracts or by the selected
			 vendor, complaints received about the award process or contractor performance,
			 and such other factors as the Inspector General deems relevant: 
			 Provided further,
			 That no later than February 7, 2011, the Inspector General shall submit to the
			 Committees on Appropriations of the Senate and the House of Representatives a
			 report on the reviews conducted under this section.
				523.None of the funds made available in this or
			 any other Act may be used to enforce section 4025(1) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3724)
			 unless the Assistant Secretary of Homeland Security (Transportation Security
			 Administration) reverses the determination of July 19, 2007, that butane
			 lighters are not a significant threat to civil aviation security.
			524.Funds made available in this Act may be
			 used to alter operations within the Civil Engineering Program of the Coast
			 Guard nationwide, including civil engineering units, facilities design and
			 construction centers, maintenance and logistics commands, and the Coast Guard
			 Academy, except that none of the funds provided in this Act may be used to
			 reduce operations within any Civil Engineering Unit unless specifically
			 authorized by a statute enacted after the date of the enactment of this
			 Act.
			525.None of the funds made available in this
			 Act shall be available to carry out section 872 of the Homeland Security Act of
			 2002 (6 U.S.C. 452).
			526.None of the funds made available in this
			 Act may be used by United States Citizenship and Immigration Services to grant
			 an immigration benefit unless the results of background checks required by law
			 to be completed prior to the granting of the benefit have been received by
			 United States Citizenship and Immigration Services and such results do not
			 preclude the granting of the benefit.
			527.None of the funds made available in this or
			 any other Act for fiscal year 2011 and hereafter may be used to destroy or put
			 out to pasture any horse or other equine belonging to the Federal Government
			 that has become unfit for service, unless the trainer or handler is first given
			 the option to take possession of the equine through an adoption program that
			 has safeguards against slaughter and inhumane treatment.
			528.None of the funds provided in this Act
			 under the heading Office of the Chief Information Officer shall
			 be used for data center development other than for Data Center One (National
			 Center for Critical Information Processing and Storage) until the Chief
			 Information Officer certifies that Data Center One is fully utilized as the
			 Department's primary data storage center at the highest capacity throughout the
			 fiscal year.
			529.None of the funds in this Act shall be used
			 to reduce the United States Coast Guard's Operations Systems Center mission or
			 its Government-employed or contract staff levels.
			530.None of the funds appropriated by this Act
			 may be used to conduct, or to implement the results of, a competition under
			 Office of Management and Budget Circular A–76 for activities performed with
			 respect to the Coast Guard National Vessel Documentation Center.
			531.Section 831 of the Homeland Security Act of
			 2002 (6 U.S.C. 391) is amended—
				(1)in subsection (a), by striking Until
			 September 30, 2010 and inserting
			 Until September 30, 2011,; and
				(2)in subsection (d)(1), by striking
			 September 30, 2010, and inserting
			 September 30, 2011,.
				532.The Secretary of Homeland Security shall
			 require that all contracts entered into by the Department of Homeland Security
			 that provide award fees link such fees to successful acquisition outcomes
			 (which outcomes shall be specified in terms of cost, schedule, and
			 performance).
			533.None of the funds made available to the
			 Office of the Secretary and Executive Management under this Act
			 may be expended to hire any new employees of the Department of Homeland
			 Security who are not verified through the E-Verify Program established under
			 title IV of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1324a note).
			534.None of the funds made available in this
			 Act for U.S. Customs and Border Protection may be used to prevent an individual
			 not in the business of importing a prescription drug (within the meaning of
			 section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a
			 prescription drug from Canada that complies with the Federal Food, Drug, and
			 Cosmetic Act: 
			 Provided, That this section shall
			 apply only to individuals transporting on their person a personal-use quantity
			 of the prescription drug, not to exceed a 90-day supply: 
			 Provided further,
			 That the prescription drug may not be—
				(1)a controlled substance, as defined in
			 section 102(6) of the Controlled Substances Act (21 U.S.C. 802(b)); or
				(2)a biological product, as defined in section
			 351(i)(1) of the Public Health Service Act (42 U.S.C. 262(i)(1)).
				535.None of the funds made available in this
			 Act may be used by the Secretary of Homeland Security or any delegate of the
			 Secretary to issue any rule or regulation which implements the Notice of
			 Proposed Rulemaking related to Petitions for Aliens To Perform Temporary
			 Nonagricultural Services or Labor (H–2B) set out beginning on 70 Fed. Reg. 3984
			 (January 27, 2005).
			536.The Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury, shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives of any proposed
			 transfers of funds available under
			 section
			 9703(g)(4)(B) of
			 title 31, Unites States Code (as added by Public Law 102–393) from the
			 Department of the Treasury Forfeiture Fund to any agency within the Department
			 of Homeland Security: 
			 Provided, That none of the funds
			 identified for such a transfer may be obligated until the Committees on
			 Appropriations of the Senate and the House of Representatives approve the
			 proposed transfers.
			537.None of the funds made available in this
			 Act may be used for planning, testing, piloting, or developing a national
			 identification card.
			538.If the Assistant Secretary of Homeland
			 Security (Transportation Security Administration) determines that an airport
			 does not need to participate in the E-Verify Program under section 402 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note), the Assistant Secretary shall certify to the Committees on
			 Appropriations of the Senate and the House of Representatives that no security
			 risks will result from such nonparticipation.
			539.(a)Notwithstanding any other provision of this
			 Act, except as provided in subsection (b), and 30 days after the date that the
			 President determines whether to declare a major disaster because of an event
			 and any appeal is completed, the Administrator shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the Committee on
			 Homeland Security of the House of Representatives, the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 and publish on the website of the Federal Emergency Management Agency, a report
			 regarding that decision, which shall summarize damage assessment information
			 used to determine whether to declare a major disaster.
				(b)The Administrator may redact from a report
			 under subsection (a) any data that the Administrator determines would
			 compromise national security.
				(c)In this section—
					(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
					(2)the term major disaster has
			 the meaning given that term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
					540.Notwithstanding any other provision of law,
			 in the current fiscal year or a subsequent fiscal year, should the Secretary of
			 Homeland Security determine that the National Bio- and Agro-defense Facility be
			 located at a site other than Plum Island, New York, the Secretary shall have
			 the Administrator of General Services sell through public sale all real and
			 related personal property and transportation assets which support Plum Island
			 operations, subject to such terms and conditions as necessary to protect
			 Government interests and meet program requirements: 
			 Provided, That the proceeds of
			 such sale shall be deposited as offsetting collections into the Department of
			 Homeland Security Science and Technology Research, Development,
			 Acquisition, and Operations account and, subject to appropriation,
			 shall be available until expended, for site acquisition, construction, and
			 costs related to the construction of the National Bio- and Agro-defense
			 Facility, including the costs associated with the sale, including due diligence
			 requirements, necessary environmental remediation at Plum Island, and
			 reimbursement of expenses incurred by the General Services
			 Administration.
			541.Any official who is required by this Act to
			 report or certify to the Committees on Appropriations of the Senate and the
			 House of Representatives may not delegate such authority to perform that act
			 unless specifically authorized herein.
			542.Sections 1309(a) and 1319 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall each be applied
			 by substituting “September 30, 2011” for the date specified in each such
			 section.
			543.Section 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121
			 note), is amended by striking on October 4, 2010 and inserting on October
			 4, 2011.
			544.(a)None of the funds made available in this or
			 any other Act may be used to release an individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United
			 States, Alaska, Hawaii, or the District of Columbia, into any of the United
			 States territories of Guam, American Samoa (AS), the United States Virgin
			 Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the
			 Northern Mariana Islands (CNMI).
				(b)None of the funds made available in this or
			 any other Act may be used to transfer an individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United
			 States, Alaska, Hawaii, or the District of Columbia, into any of the United
			 States territories of Guam, American Samoa (AS), the United States Virgin
			 Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the
			 Northern Mariana Islands (CNMI), for the purpose of detention, except as
			 provided in subsection (c).
				(c)None of the funds made available in this or
			 any other Act may be used to transfer an individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United
			 States, Alaska, Hawaii, or the District of Columbia, into any of the United
			 States territories of Guam, American Samoa (AS), the United States Virgin
			 Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the
			 Northern Mariana Islands (CNMI), for the purposes of prosecuting such
			 individual, or detaining such individual during legal proceedings, until 45
			 days after the plan described in subsection (d) is received.
				(d)The President shall submit to Congress, in
			 classified form, a plan regarding the proposed disposition of any individual
			 covered by subsection (c) who is detained as of June 24, 2009. Such plan shall
			 include, at a minimum, each of the following for each such individual:
					(1)A determination of the risk that the
			 individual might instigate an act of terrorism within the continental United
			 States, Alaska, Hawaii, the District of Columbia, or the United States
			 territories if the individual were so transferred.
					(2)A determination of the risk that the
			 individual might advocate, coerce, or incite violent extremism, ideologically
			 motivated criminal activity, or acts of terrorism, among inmate populations at
			 incarceration facilities within the continental United States, Alaska, Hawaii,
			 the District of Columbia, or the United States territories if the individual
			 were transferred to such a facility.
					(3)The costs associated with transferring the
			 individual in question.
					(4)The legal rationale and associated court
			 demands for transfer.
					(5)A plan for mitigation of any risks
			 described in paragraphs (1), (2), and (7).
					(6)A copy of a notification to the Governor of
			 the State to which the individual will be transferred, to the Mayor of the
			 District of Columbia if the individual will be transferred to the District of
			 Columbia, or to any United States territories with a certification by the
			 Attorney General of the United States in classified form at least 14 days prior
			 to such transfer (together with supporting documentation and justification)
			 that the individual poses little or no security risk to the United
			 States.
					(7)An assessment of any risk to the national
			 security of the United States or its citizens, including members of the Armed
			 Services of the United States, that is posed by such transfer and the actions
			 taken to mitigate such risk.
					(e)None of the funds made available in this or
			 any other Act may be used to transfer or release an individual detained at
			 Naval Station, Guantanamo Bay, Cuba, as of June 24, 2009, to the country of
			 such individual's nationality or last habitual residence or to any other
			 country other than the United States or to a freely associated State, unless
			 the President submits to the Congress, in classified form, at least 15 days
			 prior to such transfer or release, the following information:
					(1)The name of any individual to be
			 transferred or released and the country or the freely associated State to which
			 such individual is to be transferred or released.
					(2)An assessment of any risk to the national
			 security of the United States or its citizens, including members of the Armed
			 Services of the United States, that is posed by such transfer or release and
			 the actions taken to mitigate such risk.
					(3)The terms of any agreement with the country
			 or the freely associated State for the acceptance of such individual, including
			 the amount of any financial assistance related to such agreement.
					(f)None of the funds made available in this
			 Act may be used to provide any immigration benefit (including a visa, admission
			 into the United States or any of the United States territories, parole into the
			 United States or any of the United States territories (other than parole for
			 the purposes of prosecution and related detention), or classification as a
			 refugee or applicant for asylum) to any individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba.
				(g)In this section, the term freely
			 associated States means the Federated States of Micronesia (FSM), the
			 Republic of the Marshall Islands (RMI), and the Republic of Palau.
				(h)Prior to the termination of detention
			 operations at Naval Station, Guantanamo Bay, Cuba, the President shall submit
			 to the Congress a report in classified form describing the disposition or legal
			 status of each individual detained at the facility as of the date of enactment
			 of this Act.
				545.For purposes of section 210C of the
			 Homeland Security Act of 2002 (6 U.S.C. 124j), for fiscal year 2011 and
			 hereafter, a rural area shall also include any area that is located in a
			 metropolitan statistical area and a county, borough, parish, or area under the
			 jurisdiction of an Indian tribe with a population of not more than
			 50,000.
			546.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.122 through 301.10–124 of title
			 41, Code of Federal Regulations.
			547.None of the funds made available in this
			 Act may be used to propose or effect a disciplinary or adverse action with
			 respect to any Department of Homeland Security employee who engages regularly
			 with the public in the performance of his or her official duties solely because
			 that employee elects to utilize protective equipment or measures, including
			 surgical masks, N95 respirators, gloves, or hand-sanitizers, where use of such
			 equipment or measures is in accordance with Department of Homeland Security
			 policy, and Centers for Disease Control and Prevention and Office of Personnel
			 Management guidance.
			548.None of the funds made available in this
			 Act may be used to employ workers described in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
			549.The Secretary of Homeland Security, acting
			 through the Commandant of the Coast Guard, may, notwithstanding any other
			 provision of law, for fiscal year 2011 and
			 hereafter sell any
			 real and personal property under the administrative control of the Coast Guard
			 and used for the LORAN system, by directing the Administrator of General
			 Services to sell such real and personal property, subject to such terms and
			 conditions that the Secretary believes to be necessary to protect Government
			 interests and program requirements of the Coast Guard: 
			 Provided, That the proceeds, less
			 the costs of sale incurred by the General Services Administration, shall
			 hereafter be deposited as offsetting
			 collections into the Coast Guard Environmental Compliance and
			 Restoration account and, without further appropriation, shall be
			 available until expended for environmental compliance and restoration purposes
			 associated with the LORAN system, for the costs of securing and maintaining
			 equipment that may be used as a backup to the Global Positioning System or to
			 meet any other Federal navigation requirement, for the demolition of
			 improvements on such real property, and for the costs associated with the sale
			 of such real and personal property, including due diligence requirements,
			 necessary environmental remediation, and reimbursement of expenses incurred by
			 the General Services Administration: 
			 Provided further,
			 That after the completion of such activities, any unexpended balances shall
			 hereafter be available for any other environmental compliance and restoration
			 activities of the Coast Guard.
			550.The administrative law judge annuitants
			 participating in the Senior Administrative Law Judge Program managed by the
			 Director of the Office of Personnel Management under section 3323 of title 5,
			 United States Code, shall be available on a temporary re-employment basis to
			 conduct arbitrations of disputes as part of the arbitration panel established
			 by the President under section 601 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 164).
			551.(a)Any company that collects or retains
			 personal information directly from any individual who participates in the
			 Registered Traveler program of the Transportation Security Administration shall
			 safeguard and dispose of such information in accordance with the requirements
			 in—
					(1)the National Institute for Standards and
			 Technology Special Publication 800–30, entitled Risk Management Guide
			 for Information Technology Systems;
					(2)the National Institute for Standards and
			 Technology Special Publication 800–53, Revision 3, entitled ‘‘Recommended
			 Security Controls for Federal Information Systems and Organizations’’;
			 and
					(3)any supplemental standards established by
			 the Assistant Secretary, Transportation Security Administration (referred to in
			 this section as the Assistant Secretary).
					(b)The airport authority or air carrier
			 operator that sponsors the company under the Registered Traveler program shall
			 be known as the Sponsoring Entity.
				(c)The Assistant Secretary shall require any
			 company covered by subsection (a) to provide, not later than 30 days after the
			 date of the enactment of this Act, to the Sponsoring Entity written
			 certification that the procedures used by the company to safeguard and dispose
			 of information are in compliance with the requirements under subsection (a).
			 Such certification shall include a description of the procedures used by the
			 company to comply with such requirements.
				(d)Not later than 90 days after the date of
			 the enactment of this Act, the Assistant Secretary shall submit to the
			 Committees on Appropriations of the Senate and House of Representatives a
			 report that includes a description of—
					(1)the procedures that have been used to
			 safeguard and dispose of personal information collected through the Registered
			 Traveler program; and
					(2)the status of any certifications required
			 to be submitted by subsection (c).
					552.Notwithstanding any other provision of this
			 Act, none of the funds appropriated or otherwise made available by this Act may
			 be used to pay award or incentive fees for contractor performance that has been
			 judged to be below satisfactory performance or performance that does not meet
			 the basic requirements of a contract.
			553.None of the funds appropriated or otherwise
			 made available by this Act may be used by the Department of Homeland Security
			 to enter into any federal contract unless such contract is entered into in
			 accordance with the requirements of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 253) or Chapter 137 of title 10, United States
			 Code, and the Federal Acquisition Regulation, unless such contract is otherwise
			 authorized by statute to be entered into without regard to the above referenced
			 statutes.
			554.(a)Funds made available by this Act solely for
			 data center migration may be transferred by the Secretary between
			 appropriations for the same purpose, notwithstanding section 503 of this
			 Act.
				(b)No transfer described in (a) shall occur
			 until 15 days after the Committees on Appropriations of the Senate and the
			 House of Representatives are notified of such transfer.
				555.For an additional amount for the
			 Office of the Under Secretary for Management,
			 $18,000,000, to increase the Department's
			 acquisition workforce capacity and capabilities: 
			 Provided, That such funds may be
			 transferred by the Under Secretary for Management to any other account in the
			 Department to carry out the purposes provided herein: 
			 Provided further,
			 That such transfer authority is in addition to any other transfer authority
			 provided in this Act, but no transfer shall occur until 15 days after the
			 Committees on Appropriations of the Senate and the House of Representatives are
			 notified of such transfer: 
			 Provided further,
			 That such funds shall be available only to supplement and not to supplant
			 existing acquisition workforce activities: 
			 Provided further,
			 That such funds shall be available for training, recruitment, retention, and
			 hiring additional members of the acquisition workforce as defined by the Office
			 of Federal Procurement Policy Act, as amended (41 U.S.C. 401 et seq.): 
			 Provided further,
			 That such funds shall be available for information technology in support of
			 acquisition workforce effectiveness or for management solutions to improve
			 acquisition management.
			556.For an additional amount for the
			 Office of the Under Secretary for Management,
			 $342,100,000, of which not to exceed
			 $287,800,000 shall remain available until
			 expended for necessary expenses to plan, acquire, construct, renovate,
			 remediate, equip, furnish, and occupy buildings and facilities to consolidate
			 the Department of Homeland Security headquarters at St. Elizabeths; and of
			 which $54,300,000 shall remain available until
			 expended for associated mission support lease consolidation.
			557.Notwithstanding any other provision of law,
			 should the Secretary of Homeland Security determine that specific U.S.
			 Immigration and Customs Enforcement Service Processing Centers, or other U.S.
			 Immigration and Customs Enforcement owned detention facilities, no longer meet
			 the mission need, the Secretary is authorized to dispose of individual Service
			 Processing Centers, or other U.S. Immigration and Customs Enforcement owned
			 detention facilities, by directing the Administrator of General Services to
			 sell all real and related personal property which support Service Processing
			 Centers, or other U.S. Immigration and Customs Enforcement owned detention
			 facilities, operations, subject to such terms and conditions as necessary to
			 protect Government interests and meet program requirements: 
			 Provided, That the proceeds, net
			 of the costs of sale incurred by the General Services Administration and U.S.
			 Immigration and Customs Enforcement shall be deposited as offsetting
			 collections into a separate account that shall be available, subject to
			 appropriation, until expended for other real property capital asset needs of
			 existing U.S. Immigration and Customs Enforcement assets, excluding daily
			 operations and maintenance costs, as the Secretary deems appropriate: 
			 Provided further,
			 That any sale or collocation of federally owned detention facilities shall not
			 result in the maintenance of fewer than 33,400 detention beds: 
			 Provided further,
			 That the Committees on Appropriations of the Senate and the House of
			 Representatives shall be notified 15 days prior to the announcement of any
			 proposed collocation.
			558.The Department of Homeland Security shall
			 report to Congress no later than February 7, 2011, with recommendations for
			 savings from the identification of excess and surplus property as described in
			 the June 10, 2010, Presidential Memorandum entitled Disposing of
			 Unneeded Federal Real Estate.
			559.(a)Civil penaltiesSection 46301(a)(5)(A)(i) of title 49,
			 United States Code, is amended—
					(1)by striking or chapter 449
			 and inserting chapter 449; and
					(2)by inserting , or section
			 46314(a) after 44909).
					(b)Criminal penaltiesSection 46314(b) of title 49, United States
			 Code, is amended to read as follows:
					
						(b)Criminal penaltyA person violating subsection (a) of this
				section shall be fined under title 18, imprisoned for not more than 10 years,
				or
				both.
						.
				(c)Notice of penaltiesSection 46314 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(c)Notice of penalties
							(1)In generalEach operator of an airport in the United
				States that is required to establish an air transportation security program
				pursuant to section 44903(c) shall ensure that signs that meet such
				requirements as the Secretary of Homeland Security may prescribe providing
				notice of the penalties imposed under sections 46301(a)(5)(A)(i) and subsection
				(b) of this section, are displayed near all screening locations, all locations
				where passengers exit the sterile area, and such other locations at the airport
				as the Secretary of Homeland Security determines appropriate.
							(2)Effect of signs on penaltiesAn individual shall be subject to the
				penalty provided for under section 46301(a)(5)(A)(i) and subsection (b) of this
				section without regard to whether signs are displayed at an airport as required
				by paragraph
				(1).
							.
				560.Section 421 of the Coast Guard and Maritime
			 Transportation Act of 2006 (Public Law 109–241; 120 Stat. 547) is
			 amended—
				(1)by striking “in the 48-month period
			 beginning on the date of enactment of this Act if,” in subsection (a) and
			 inserting “until the date of expiration of this section if,”;
				(2)by striking Subsection
			 (a)(1) in subsection (b) and inserting Subsection (a);
			 and
				(3)by striking 48 months after the date
			 of enactment of this Act. in subsection (d) and inserting on
			 July 11, 2012.
				561.Lot 1 of the Morning Heights Subdivision,
			 Lot 2 and PT ST of the Morning Heights Subdivision, Lot 1 and PT ST of the
			 Bayless Addition, and Lot 24 of the Bayless Addition in Findlay, Ohio, shall be
			 available for construction and operation of portions of a flood control levee
			 if a feasibility study completed by the Chief of Engineers, of the civil works
			 program, of the United States Army Corps of Engineers indicates that such
			 construction is the most appropriate and cost-effective flood risk management
			 project for the area: 
			 Provided, That those portions of
			 the properties identified by the Chief of Engineers for construction and
			 operation of portions of the flood control levee pursuant to the preceding
			 proviso shall be excepted from section 404(b)(2)(B) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act, and those portions of the named
			 properties that are not used to construct and operate portions of said flood
			 control levee shall remain deeded as open space in perpetuity, in accordance
			 with section 404(b)(2)(B).
			562.None of the funds appropriated or otherwise
			 made available by this Act may be obligated by any covered executive agency in
			 contravention of the certification requirement of section 6(b) of the Iran
			 Sanctions Act of 1996, as included in the revisions to the Federal Acquisition
			 Regulation pursuant to such section.
			563.Of the unobligated balances available in
			 the fund codified under title 31 U.S.C. § 9703,
			 $22,600,000 are permanently rescinded.
			564.From the unobligated balances of prior year
			 appropriations made available for U.S. Customs and Border Protection
			 Automation Modernization,
			 $10,000,000 are rescinded.
			565.From the unobligated balances of prior year
			 appropriations made available for U.S. Customs and Border Protection “Border
			 Security Fencing, Infrastructure, and Technology”,
			 $25,000,000 are rescinded.
			566.From the unobligated balances of prior year
			 appropriations made available for Transportation Security Administration,
			 $15,000,000 are rescinded: 
			 Provided, That the Transportation
			 Security Administration shall not rescind any unobligated balances from the
			 following programs: screener partnership program; explosives detection systems;
			 checkpoint support; aviation regulation and other enforcement; and air
			 cargo.
			567.From the unobligated balances of prior year
			 appropriations made available for Domestic Nuclear Detection Office
			 Research, Development, and Operations,
			 $27,000,000 are rescinded.
			568.From the unobligated balances of prior year
			 appropriations made available for National Protection and Programs Directorate
			 Infrastructure Protection and Information Security,
			 $6,000,000 are rescinded.
			569.From the unobligated balances of funds for
			 the Office for Domestic Preparedness transferred to the
			 Department of Homeland Security when it was established in
			 2003,$5,000,000 are
			 rescinded.
			570.From the unobligated balances of prior year
			 appropriations made available for U.S. Customs and Border Protection,
			 Salaries and Expenses, Headquarters Management and
			 Administration program, project, and activity,
			 $14,500,000 are rescinded.
			571.From the unobligated balances of funds for
			 the Violent Crime Reduction Program transferred to the
			 Department of Homeland Security when it was established in 2003,
			 $4,800,000 are rescinded.
			572.From the unobligated balances of prior year
			 appropriations made available for United States Citizenship and
			 Immigration Services in Public Law 111–83 for activities related to
			 REAL ID Act implementation, $10,000,000 are
			 rescinded.
			573.For fiscal year 2011 and hereafter, U.S.
			 Customs and Border Protection’s Advanced Training Center is authorized to
			 charge fees for any service and/or thing of value it provides to Federal
			 Government or non-government entities or individuals, so long as the fees
			 charged do not exceed the full costs associated with the service or thing of
			 value provided: 
			 Provided, That notwithstanding 31
			 U.S.C. 3302(b), fees collected by the Advanced Training Center, are to be
			 deposited into a separate account entitled the Advanced Training Center
			 Revolving Fund, and be available, without further appropriations, for
			 necessary expenses of the Advanced Training Center program, and are to remain
			 available until expended.
			574.For an additional amount for the Federal
			 Emergency Management Agency, State and Local Programs,
			 $20,000,000, to remain available until expended,
			 for necessary expenses for reimbursement of the actual costs to State and local
			 governments for providing emergency management, public safety, and security at
			 events, as determined by the Administrator of the Federal Emergency Management
			 Agency related to the presence of National Special Security Event.
			575.The Administrator of the Federal Emergency
			 Management Agency shall consider satisfied for Hurricane Katrina the
			 non-Federal match requirement for assistance provided by the Federal Emergency
			 Management Agency pursuant to section 404(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act, 42 U.S.C. 5170c(a).
			576.Notwithstanding any other provision of law,
			 including any agreement, the Federal share of assistance, including direct
			 Federal assistance provided under sections 403, 406, and 407 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5140b, 5172,
			 and 5173), for damages resulting from FEMA–3311–EM–RI, FEMA–1894–DR,
			 FEMA–1867–DR, FEMA–1873–DR, FEMA–1889–DR, FEMA–1897–DR, FEMA–1906–DR,
			 FEMA–1909–DR, and FEMA–1916–DR shall not be less than 90 percent of the
			 eligible costs under such sections.
			577.The Administrator of the Federal Emergency
			 Management Agency shall consider as non-discretionary the decision to award
			 grants for the construction and equipping of any interoperable communications
			 system for which construction was initiated before June 1, 2009, for which
			 grant applications were made under section 573 of division E of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161), section 10501 of
			 division B of the Consolidated Security, Disaster Assistance, and Continuing
			 Appropriations Act, 2009 (Public Law 110–329), or section 603 of the
			 Supplemental Appropriations Act, 2009 (Public Law 111–32).
				This Act may be cited as the
		  Department of Homeland Security
		  Appropriations Act, 2011.
				
	
		July 19, 2010
		Read twice and placed on
		  the calendar
	
